UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4810


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD STANTON SHEALEY, a/k/a Face, a/k/a Diddy, a/k/a Face
Diddy, a/k/a The City,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00282-F-2)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Stanton Shealey, Appellant Pro Se.     Jennifer P. May-
Parker, Assistant United States Attorney, Michael Gordon James,
Denise Walker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald    Stanton   Shealey      appeals      the    district     court’s

order    denying    his    motion    for    return     of    property.          We    have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                           United

States    v.    Shealey,    No.     5:08-cr-00282-F-2         (E.D.N.C.        July    15,

2010).     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented         in   the    materials

before   the     court    and    argument      would   not    aid       the   decisional

process.

                                                                                AFFIRMED




                                           2